Citation Nr: 9901249	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder with 
hair loss, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to June 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained.

2.  The veteran has been diagnosed with a skin disorder, 
cutaneous lupus erythematosus.

3.  Cutaneous lupus erythematosus was first diagnosed in 
1996, more than one year after the veterans discharge, and 
has not been linked by competent evidence to his active duty 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder, 
cutaneous lupus erythematosus, with hair loss as due to an 
undiagnosed illness is legally insufficient.  38 C.F.R. 
§ 3.317 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

2.  Systemic lupus erythematosus was neither incurred in nor 
aggravated by military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in Southwest Asia from January 03, 1991 to 
May 20, 1991.

The veterans service medical records show that he was 
treated for crabs in his groin area in September 1984 and 
that he was treated for itching and wheals as a result of a 
bee sting in May 1992.  He was diagnosed with urticaria at 
that time.  There is no further evidence of any diagnosis, 
complaint, finding or treatment pertaining to any other skin 
disorder.

Private treatment records dated from August 1996 to October 
1996 show that the veteran was seen in August 1996 for 
evaluation of a nose lesion of one months duration.  An 
August 1996 pathology report shows that biopsy findings were 
most consistent with lupus erythematosus.  An October 1996 
follow-up note shows that the veteran had new lesions on his 
scalp.  The veteran also indicated at that time that lab 
tests with Dr. Dennis were negative for systemic lupus.

In statements received in November 1996, the veterans mother 
and girlfriend indicated that they had noticed rashes and 
sores on the veteran.  His mother indicated that she saw the 
rash-like sores on his face, head and ears and also observed 
callous-like sores on his hands and hair loss.  In his 
November 1996 statement, the veteran reported red sores on 
his face, head and ears, as well as callous-like sores on his 
hands.

At his December 1996 VA compensation examination, the veteran 
complained of pruritic red spots on his nose, cheek, forehead 
and scalp.  The examiner observed erythematous plaques on the 
veterans face and scalp.  The examiner indicated that he had 
reviewed a biopsy report which showed findings consistent 
with lupus erythematosus.  The examiner diagnosed cutaneous 
lupus erythematosus.  

In May 1997 and August 1997, the veteran submitted excerpts 
from a medical dictionary and from a medical text regarding 
the signs and symptoms of systemic lupus erythematosus.

During his August 1998 Travel Board hearing before this 
Member, the veteran testified that his skin disorder had its 
onset during his service or within one year of his discharge.  
He stated that he had lesions on his ears, nose, forehead and 
head and had some associated hair loss.  He testified that he 
first noticed the lesions not too long after his separation 
or at least six months before his biopsy in August 1996 and 
that a physician told him that his skin condition could have 
been the result of long periods of sun exposure.  He believed 
that he had been exposed to the sun for long periods during 
his service in Saudi Arabia and that he was not exposed to 
the sun after his discharge because he worked indoors as a 
postal employee.  He testified that he believed he had been 
exposed to chemicals while in Saudi Arabia and that he had 
been stationed near sites where they had destroyed chemical 
dumps. 

At the time of his Travel Board hearing, the veteran 
submitted an August 1998 letter from his private physician, 
Maggie Sparks, M.D., stating that the veteran was being 
treated for cutaneous lupus erythematosus and that the 
condition was significantly aggravated by sun exposure.  The 
veteran submitted a statement from Dr. Sparks in September 
1998 and waived RO consideration of this evidence.  The 
letter was to the effect that the veteran's exposure to 
intense sunlight was the probable cause of his present skin 
disability.  However, the veteran did not submit any further 
evidence in support of his claim.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Further, service incurrence of systemic lupus erythematosus 
may be presumed if it is manifested to a compensable degree 
within one year of service discharge.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater or operations during Persian Gulf war, or to a degree 
of 10 percent or more not later than December 31, 2001.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.

With regard to the veterans claim for service connection for 
his skin disorder as due to undiagnosed illness, the Board 
notes that in Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
United States Court of Veterans Appeals held that in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Id. at 430.  
Pursuant to 38 C.F.R. § 3.317, service connection may be 
granted only for disabilities due to undiagnosed illnesses 
attributed to Southwest Asia service during the Persian Gulf 
War.  Since the veterans skin disorder has been attributed 
to a diagnosis, namely lupus erythematosus, the Board must 
conclude that the veterans claim for service connection 
under the provisions of 38 C.F.R. § 3.317 is legally 
insufficient.

With regard to the veterans claim for service connection for 
a skin disorder, to include lupus erythematosus, on a direct 
basis, the Board finds that the claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

The veteran contends that he currently has a skin disability, 
diagnosed as lupus erythematosus, as a result of his service 
in the Persian Gulf and indicates that he first noticed 
lesions shortly after his service discharge.  While the 
October 1996 private treatment record states that the veteran 
reported lab results that were negative for systemic lupus 
erythematosus, the Board notes that later medical evidence of 
record neither shows or rules out systemic lupus 
erythematosus.  Assuming without conceding that the veteran 
currently has systemic lupus erythematosus, the Board 
concludes that the preponderance of the evidence is against 
the claim.  It is the duty of the Board to assess the 
credibility of the evidence, and the Board finds that the 
veterans medical records, which include statements given for 
treatment purposes, are necessarily of more probative value 
than his subsequent contentions.  See Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  In this regard, the Board notes 
that while the veteran has subsequently stated that he first 
noticed, shortly after his discharge, the lesion on his nose 
that was biopsied, the August 1996 private treatment record 
clearly indicates that he had had the lesion for one months 
duration.  Therefore, the Board finds that the medical 
evidence demonstrates that the veterans lesion on his nose 
was not present prior to July 1996, more than a year after 
his discharge from service.  Moreover, none of the medical 
evidence of record links the veterans current lupus 
erythematosus or any other skin disorder, to his service or 
any incident therein.  Therefore, the Board finds that the 
preponderance of the evidence is against the veterans claim 
for service connection for a skin disorder with hair loss on 
a direct basis.


ORDER

Service connection for a skin disorder with hair loss is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
